Citation Nr: 0602863	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  03-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether a debt for an overpayment of improved disability 
pension benefits in the calculated amount of $13,530 was 
properly created and calculated. 

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$13,530.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in January 2003 by the 
Committee on Waivers and Compromises (Committee) of the VARO 
in Muskogee, Oklahoma.

A review of the record shows that the case was remanded on 
two occasions previously by the Board, once in February 2004 
and again in October 2004 for further development.  The case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Documentation of record shows the veteran made child 
support payments between November 2000 and June 2002 of $6, 
292.52.

2.  For whatever reason, the veteran failed to provide 
authorization for the VA to obtain a statement from the 
Oklahoma Department of Human Services showing the exact 
amount of child support paid by him for the period of time 
since October 1, 2000.

3.  In August 2002 an apportionment award was made on behalf 
of the veteran's four children, effective October 1, 2000.  
$615 was to be withheld each month for the four children.  
This resulted in a decrease in the veteran's monthly pension 
payments.

4.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.

5.  VA was without fault in the creation of the overpayment 
of $13,530.  The failure of the Government to insist upon its 
rights to repayment of the overpayment of indebtedness in the 
reduced amount of $7, 237.48 would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled because he was not using the 
extra amount of money for child support.

6.  The veteran's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the reduced amount of the overpayment 
indebtedness of $7, 237.48 without resulting in excessive 
financial difficulty, and collection of the remaining 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  An overpayment of improved disability pension benefits in 
the calculated amount of $13,530 was properly created.  
38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2005).

2.  Waiver of recovery of the overpayment of improved 
disability pension benefits in the amount of $6, 292.52 is 
granted, but recovery of the remaining amount of $7, 237. 48 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to cases 
involving waiver of indebtedness.  Barger v. Principi, 
16 Vet. App. 132 (2002).  Notwithstanding the fact that the 
VCAA is not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the 
veteran has had a fair opportunity to present arguments and 
evidence in support of his request for a waiver.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the waiver request have been met 
in this case.

Every possible avenue of assistance has been afforded, and 
the veteran has had ample notice of what might be required to 
help with his case.  VA has satisfied its duties to inform 
and assist the veteran in this case.  He was provided several 
opportunities, most recently following a Board remand on 
October 2004, to authorize release of information from the 
Oklahoma Department of Human Services showing the amount of 
child support paid by him for the period of time since 
October 1, 2000.  For whatever reason, he failed to authorize 
a release of this information.  Further development and 
further expending of VA's resources therefore is not 
warranted.

In the interest of clarity, the Board will initially review 
the factual background.  Thereafter, the Board will analyze 
the claim and render a decision.

Factual Background

The basic facts of this case are not in dispute.  The veteran 
was awarded VA pension benefits under the improved pension 
program effective August 1, 2000.

The record shows the veteran and his ex -wife had four 
children together.  She requested an apportionment of his 
benefits and in a special apportionment decision dated in 
August 2002, the veteran's award was adjusted to reflect $615 
be provided on a monthly basis for the support of his four 
children, effective October 1, 2000.  This would be adjusted 
over the years as each child turned 18.

Received in May 2003 was a statement from the veteran in 
which he contended that he paid child support in the amount 
of $9,122.  He furnished receipts as evidence and he argued 
his debt should be reduced by that amount.  He also submitted 
a printout of transactions involving the Oklahoma Department 
of Human Services that he maintains were receipts for monies 
paid for the children's support. 

Those printouts disclose that he made payments between 
November 2000 and June 2002 that add up to $6, 292.52. 

The veteran completed a financial status report in July 2004.  
He reported $686 in total monthly net income.  He reported 
his monthly gross salary before payroll deductions as $886.  
He indicated $200 was deducted monthly.  He reported monthly 
expenses totaling $650, leaving a positive monthly balance of 
$36.  He reported that he had no assets and no debts.

An audit of the overpayment was provided the veteran by the 
RO in July 2004.  The audit did not show any credit for child 
support payments made to the Oklahoma Department of Human 
Services by the veteran during the relevant time frame since 
October 1, 2000.

Following a remand by the Board in October 2004, the veteran 
was provided with an opportunity to help provide additional 
information from the Oklahoma Department of Human Services 
showing the amount of child support paid by him for the 
period of time since October 1, 2000.  He failed to respond 
to a request for authorization of release of such 
information.

The overpayment at issue in this case was created as a result 
of an RO determination that the veteran received pension 
benefits, but did not make child support payments.  An 
apportionment was agreed to based on evidence showing he was 
not reasonably discharging his obligation to support his 
children.  See 38 C.F.R. § 3.450 (a).  He contends that he 
was paying child support for his children during the period 
covered by the overpayment.  In support, he submitted some 
evidence indication child support payments had been made to 
the state, but it is not clear whether some or all these 
payments were payments for previous periods.  He failed to 
provide authorization for the release of the pertinent 
records from the state.  Thus, the Undersigned finds that the 
veteran has not shown he was reasonably discharging his 
obligation to support his children for the relevant period, 
and it is not necessary to discuss whether a retroactive 
adjustment to an apportionment award would be an appropriate 
remedy. There were four minor children at the time of the 
apportionment and this is not disputed.    As such, that 
question need not be discussed further.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

						Waiver

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness when any one of the 
follow elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that, in a 
January 2000 communication to the veteran, the Committee 
indicated that there was no indication of fraud, 
misrepresentation, or bad faith on his part in this case.

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.

The question before the Board for review is the issue of 
whether the evidence establishes that an apportionment of the 
veteran's benefits from VA would be against equity and good 
conscience, in which case recovery of the overpayment may be 
waived, in whole or in part.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or influenced toward either 
side.  The phrase "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contributed 
to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeats the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

It is essentially contended by the veteran that the 
principles of equity and good conscience would support his 
request for a waiver, since he was not at fault in the 
creation of the overpayment and its collection would impose 
an undue hardship on him, particularly considering the 
severity of his physical disability.

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board has 
considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.

VA's working definition of fault is "the commission or 
omission of an act that directly results in the creation of 
the debt" (Veterans Benefits Administration Circular 20-90-5, 
February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard to the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, the Board accepts the fact that 
the veteran has made some payments to the State.  The 
documentation provided reveals that he made payments between 
November 2000 and June 2002 of some $6, 292.52.  However, he 
also received an additional amount from the United States 
Government for the support of his four children who are not 
in his custody. This adds up to $ 7, 237. 48 that should have 
gone to the support of the children. He was asked to 
authorize release of information from the state of Ohio, but 
he failed to provide this. Accordingly, the Board is forced 
to rely on the evidence that is of record and that evidence 
is such that in the opinion of the undersigned reflects that 
the equities are against him.  The veteran received 
additional amounts for children when he was not adequately 
providing for them.  Clearly, not requiring an apportionment 
would result in unjust enrichment of the veteran at the 
expense of the Government.  The Board is cognizant of the 
veteran's contentions regarding his disabilities on his 
ability to repay the overpayment.  However, there is no 
evidence that he would be forced to endure a lack of food, 
clothing, or shelter as the result of the collection of the 
debt.  Thus, there is no indication that recovery of the 
overpayment would cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the remaining overpayment at issue would be 
unfair, unconscionable, or unjust.  The Board finds that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the veteran's remaining improved pension overpayment 
indebtedness in the amount of $7, 237.48.  The end result 
would not be unduly favorable or adverse to either the 
Government or the veteran.  The evidence in this case is not 
so evenly balanced that there is doubt as to any material 
issue.  Accordingly, the veteran's request for waiver of an 
overpayment of improved pension indebtedness in the amount of 
$6, 292.48 is granted, but waiver of the remaining amount of 
$7, 237. 48 is denied.


ORDER

An overpayment of improved pension benefits in the calculated 
amount of $13, 530 was properly created and calculated.

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $6, 292.48 is granted.



Waiver of recovery of an overpayment of improved pension 
benefits in the remaining amount of $7, 237.48 is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


